Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 23, 2020

                                      No. 04-20-00433-CV

                                 Eric E. DELEON-BOLADO,
                                           Appellant

                                                v.

                                    Lorraine M. DELEON,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-07162
                         Honorable Donna S. Rayes, Judge Presiding


                                         ORDER

       On July 31, 2020, the trial court signed a final, appealable order. A notice of appeal was
due on August 31, 2020, and a motion for extension of time to file a notice of appeal was due on
September 14, 2020. See TEX. R. APP. P. 26.1, 26.3.
       On September 4, 2020, after the deadline to file the notice of appeal, Appellant filed a
notice of appeal without filing a motion for extension of time to file a notice of appeal. See
generally Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (“[A] motion for extension of
time is necessarily implied when an appellant acting in good faith files a [notice of appeal]
beyond the time allowed by Rule [26.1], but within the fifteen-day period in which the appellant
would be entitled to move to extend the filing deadline under Rule [26.3].” (emphasis added)).
        We ORDER Appellant to SHOW CAUSE in writing within TEN DAYS of the date of
this order why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P.
10.5(b) (requirements for a motion for extension of time); Garcia v. Kastner Farms, Inc., 774
S.W.2d 668, 670 (Tex. 1989) (reasonable explanation); TEX. R. APP. P. 42.3(a) (dismissal for
want of jurisdiction). If Appellant fails to respond within the time provided, this appeal will be
dismissed. See id. R. 42.3(c) (dismissal for failure to comply with court order).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court